Citation Nr: 1720994	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981, from October 1981 to September 1993, and from January 2003 to August 2004, with unverified duty in the South Carolina National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran submitted a Notice of Disagreement in January 2014; a statement of the case was issued in March 2016; and a timely substantive appeal was submitted in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts is due to excessive in-service noise exposure.  On his VA Form 9, the Veteran reported that he was exposed to artillery noise in the field for a period of 18 months during his first period of active duty service.  He also stated that he was on the shooting range all day and worked with the Pershing Missile and in the motor pool in Germany.  

Personnel records confirm that the Veteran's various Military Occupational Specialties (MOSs) included that of "Ammunitions Specialist."

Service Treatment Records (STRs) show an isolated complaint of "ear, nose, and throat" problems. See June 1981 Separation Report of Medical History.  Additionally, a November 1980 Audiometric Conservation Report reflects some impairment in bilateral hearing. See November 1980 Hearing Conservation - Periodic Audiometric Evaluation.  

With respect to the tinnitus claim, VA treatment records dated in August 2013 and October 2015 show complaints of tinnitus.  With respect to the hearing loss claim, an October 2, 2015, VA Audiological Assessment Note and an August 15, 2013, VA Otolaryngology Consult Note, reflect complaints of hearing loss and indicate that the Veteran underwent comprehensive audiogram testing at that those times.  Unfortunately, the referenced VA audiogram results are not currently associated with the current electronic record (i.e., VVA or VBMS).  These audiograms must be obtained and considered by the AOJ, as they are relevant to the bilateral hearing loss claim on appeal. See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1).  Additionally, in a September 2015 VA Treatment Note, the Veteran reported that he recently underwent an audiological evaluation in association with his new job and was told that his left ear hearing was diminished.  As directed below, attempts to obtain these private treatment records should also be made upon remand. 

In short, in light of the Veteran's reports of in-service noise exposure, his MOS, the STRs showing diminished hearing, and his current complaints of bilateral hearing loss and tinnitus, the Board finds that the Veteran should be afforded a comprehensive VA audiological examination to determine the nature and etiology of the claimed conditions. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's complete service treatment records, to specifically include those from his period(s) of service with the South Carolina National Guard and Army Reserves, are associated with the electronic claims file.  

2. Associate the actual audiogram results from the VA audiological assessments conducted on October 2, 2015 (see VA Audiological Assessment Note) and on August 15, 2013 (see VA Otolaryngology Consult Note) with the electronic claims file. 

3. Undertake any additional development to obtain pertinent records, including records of VA and private treatment, to include any audiological assessments/results conducted in association with the Veteran's employment, as referenced by the Veteran in a September 2015 VA treatment record.  

4. Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss and tinnitus.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner must specifically consider the nature of the Veteran's military duties (i.e., Ammunitions Specialist), as well as his lay statements regarding the onset of any hearing loss and/or tinnitus. 

The examiner must opine as to whether it is at least as likely as not that any diagnosed hearing loss and/or tinnitus is/are etiologically related to any period of service, to his in-service exposure to noise as an "Ammunitions Specialist" and in the artillery field/shooting range/motor pool.  

In rendering the requested opinion, the examiner is advised that a November 1980 Audiometric Conservation Report reflected some impairment in bilateral hearing. See November 1980 Hearing Conservation - Periodic Audiometric Evaluation.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




